PER CURIAM
Petitioner appeals a general judgment dismissing his petition for post-conviction relief with prejudice. The trial court did not hold a hearing before dismissing the petition on the ground that it was time-barred. A discussion of the facts would not benefit the bench, the bar, or the public. Respondent concedes that, under Ware v. Hall, 342 Or 444, 154 P3d 118 (2007), and Harding v. Hall, 210 Or App 753, 152 P3d 987 (2007), “petitioner is entitled either to a hearing on the issue of whether his untimely, successive petition should be allowed to go forward, or to a dismissal without prejudice.” (Emphasis in original.) We accept the concession as well founded.
Reversed and remanded.